Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group I and Species 1 (Claims 1-2, 4-5 and 11-16) in the reply filed on 01/13/2022 is acknowledged. However, since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under AIA  35 U.S.C. 103 as obvious over by Inaba (US 20140320256 A1).
Regarding Claim 1: Inaba teaches that An inductor device, comprising:  
a conductive coil (2, Fig. 8; para 0140); 
an insulating layer (not expressly labeled, see para 0058), overlaying an outer
surface of the conductive coil; 
two terminals (not expressly labeled, construed from Fig. 8A;see para 0061), 
respectively electrically connected to one of two ends of the conductive coil; 
a pillar (31, Fig. 8B; para 0146), molded from a plurality of first composite material 
powders by a pressing process, each first composite material powder being
 composed of a first magnetic material powder coated with a first thermosetting 
resin (not expressly labeled; construed from disclosure “the inner core
 portion may also be formed by the composite material containing 
magnetic substance powder and resin” in para 0146)., the pillar being placed 
in a surrounding space (not labeled; construed from Fig. 8A-8B)  formed by 
the conductive coil; and 
a cladding body (32, para 0149), molded from a plurality of second composite powders,
each second composite material powders being composed of a second magnetic 
material powder coated with a second thermosetting resin, the cladding body 
cladding the conductive coil and the pillar, and the two terminals being exposed 
outside the cladding body; 
As of limitation "wherein a first weight ratio of the first thermosetting resin to the 
first composite material powders is less than a second weight ratio of the second thermosetting resin to the second composite material powders", it is seen that Inaba certainly teaches substantially identical structure as shown in Fig. 8A-8B such a conductive coil, a pillar, a cladding body made of magnetic powder and resin and insulator layers in same filed of endeavor. As per MPEP § 2112.01.I  guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Therefore, it is obvious to a person having ordinary skill in the art to satisfy the relationship  a first weight ratio of the first thermosetting resin to the first composite material powders is less than a second weight ratio of the second thermosetting resin to the second composite material powders
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first weight ratio of the first thermosetting resin to the first composite material powders is less than a second weight ratio of the second thermosetting resin to the second composite material powders as claimed to meet design requirement for certain application.
Inaba does not teach the cladding body and the conductive coil and the pillar cladded by the cladding body are heated to a curing temperature such that the plurality 
of first magnetic material powders are bonded by the cured first thermosetting resin and the plurality of second magnetic material powders are bonded by the cured second thermosetting resin, as claimed.
The process limitations “the cladding body and the conductive coil and the pillar cladded by the cladding body are heated to a curing temperature such that the plurality 
of first magnetic material powders are bonded by the cured first thermosetting resin and the plurality of second magnetic material powders are bonded by the cured second thermosetting resin,” in claim (1), do not carry weight in a claim drawn to structure. MPEP 2113 states, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
However this process limitation implied a structure i.e., the cladding body and the conductive coil and the pillar which have been disclosed by Inaba (element 31-32 in fig. 8). Therefore, those limitations are not patentable over Inaba.

Regarding Claim 2:
As applied to claim 1, the modified Inaba discloses the claimed invention except for the first weight ratio is in a range of from 0 to 3.5%, and the second weight ratio is in a range of larger than 3.5%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first weight ratio is in a range of from 0 to 3.5%, and the second weight ratio is in a range of larger than 3.5%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A).

Regarding Claim 3:
As applied to claim 1, the modified Inaba discloses the claimed invention except for the pillar has a molding density after being molded by the pressing process, and the molding density is equal to or greater than 4.9 g/cm3.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the pillar has a molding density after being molded by the pressing process, and the molding density is equal to or greater than 4.9 g/cm3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. See MPEP 2144.05 (II-A).

Regarding Claim 6:
As applied to claim 2, the modified Inaba teaches the pillar. molded by the pressing process. first undergoes a sintering process. and then is placed in the surrounding space formed by the conductive coil as explained in claim 1 analysis in light of MPEP 2113.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba in view of Park et al. (US 20160163446 A1).
Regarding Claim 4:
As applied to claim 2, the modified Inaba does not teach a first outer diameter of a tail end of the pillar is smaller than an inner diameter of the surrounding space.
	However, Park teaches that a first outer diameter (D1, see Drawing: 1) of a tail end of the pillar is smaller (construed from Drawing: 1)  than an inner diameter (D2, see Drawing: 1) of the surrounding space. (Note: Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2125.I for more information on prior art drawings as “enabled disclosures”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first outer diameter of a tail end of the pillar is smaller than an inner diameter of the surrounding space to 
provides a coil component having an improved characteristic impedance (see para 0010-0011).

    PNG
    media_image1.png
    246
    441
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2

Regarding Claim 5: 
As applied to claim 4, the modified Inaba teaches that the pillar comprises a flange formed at a top of the pillar. a second outer diameter (D3, see Drawing: 1) of the flange is smaller (construed from Drawing: 1)  than the inner diameter of the surrounding space.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837